Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the amendments filed 12/20/2021. Claims 1, 12-13, 15, 20, and 22-23 have been amended, claims 11, 14, 21, and 24 have been cancelled. Claims 1-10, 12-13, 15-20 and 22-23 are currently pending.
	
Response to Arguments
Claims 11, 14, 21, and 24 have been cancelled, therefore the rejections of claims 11, 14, 21, and 24 no longer stand.
In light of Applicant’s amendment, the 101 rejection of claims 20 and 22-23 has been withdrawn.
Applicant’s amendments and arguments regarding the prior art rejection have been fully considered but they are not persuasive. Applicant's argues on pages 7-8 that the prior art does not teach a temperature saturation penalty term, wherein the temperature saturation penalty term represents an amount of temperature fluctuation after the electronic device reaches temperature saturation. The prior art rejections have been updated to include the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 15, and 17- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Devulapalli et al (US 20190042979 A1, herein Devulapalli) in view of Coskun et al (“Temperature Management in Multiprocessor SoCs Using Online Learning”, herein Coskun).
Regarding claim 1, Devulapalli teaches a system for thermal policy tuning on an electronic device, comprising: a memory device configured to store instructions; and a processor subsystem (fig. 1 and para. [0012] recite an embodiment of an electronic processing system 10 may include a processor 11, memory 12 communicatively coupled to the processor 11, a sensor 13 (e.g., a thermal sensor, an airflow sensor, a power sensor, an activity sensor, etc.) communicatively coupled to the processor 11, a cooling subsystem 14 (e.g., including passive and/or active cooling components) communicatively coupled to the processor 11, and a machine learning agent 15 communicatively coupled to the processor 11, the sensor 13, and the cooling subsystem 14), which when configured by the instructions, is operable to perform the operations comprising: 
(para. [0025] recites the machine learning agent 42 may receive input information from the CPU thermal simulator 44 including state information such as CPU frequency information, CPU utilization information, CPU temperature information, fan revolutions-per-minute (RPM) information, etc. (i.e. accessing a configuration of parameters to control a thermal policy)); 
using the thermal policy configuration as input to a machine-learning algorithm (para. [0025] recites the neural network 42a may process the input information and create a decision network 42b which outputs a recommended new fan RPM and a recommended new CPU frequency to the CPU thermal simulator 44 (i.e. using the thermal policy configuration as input to a machine-learning algorithm). Alternatively, some embodiments of the training system 40a may utilize a real system in place of the CPU thermal simulator 44), 
the machine-learning algorithm using an objective function to determine a revised thermal policy configuration (para. [0026] recites the agent 42 may process the input information with the neural network 42a and the decision network 42b may output a recommended new fan RPM to the fan controller 46c, and a recommended new CPU frequency to the CPU frequency controller 46a (i.e. determining a revised thermal policy)),
wherein the objective function comprises a scoring term, and a temperature overshooting penalty term (para. [0038] recites some embodiments may build a good statistical model by collecting labeled data on the actual device. For example, many devices come with one or more built-in sensors that report CPU temperature and fan speed. By running several benchmark workloads and stressing the CPU, some embodiments may collect the labeled data and build a reasonably representative thermal model of the CPU (i.e. the statistical model from the benchmark test represents the scoring term). Para [0019] recites increased reward information may correspond to one or more of increased processor frequencies and reduced active cooling at block 37, and increased penalty information may correspond to processor temperatures above a threshold temperature at block 38 (i.e. a temperature overshooting penalty)); 
and implementing the revised thermal policy configuration on the electronic device (para. [0025] recites after the agent 42 has built a supervised model, the agent 42 may start to take actions based on the learned behavior (i.e. implementing the revised thermal policy)).
However, Devulapalli does not teach that the objective function includes a temperature saturation penalty term, wherein the temperature saturation penalty term represents an amount of temperature fluctuation after the electronic device reaches temperature saturation.
Coskun teaches that the objective function includes a temperature saturation penalty term, wherein the temperature saturation penalty term represents an amount of temperature fluctuation after the electronic device reaches temperature saturation (section III para. 4-5 recite “Our loss function takes both temperature and performance characteristics into account. For evaluating the reliability impact of hot spots, observing only the peak or average temperature does not provide a good intuition of the thermal behavior. For this reason, we use the “time spent above temperature threshold” metric (tHS) to capture the impact of hot spots. For thermal cycles, on each core we compute the percentage of time that cycles larger than a given ΔT value are observed (tTC). Similarly, for spatial gradients, we calculate the time during which large gradients occur (tSP). The components of the loss function are provided in Table II. To compute the total loss, we normalize each term and then sum all the terms. We use the “Load Average” metric (i.e. LA in Table II) to evaluate the performance cost” (i.e. the thermal cycle measures temperature fluctuation after the temperature threshold tHS has been reached, or temperature saturation)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the thermal cycle metric of the loss function from Coskun in the statistical model of the CPU temperature from Devulapalli. As Coskun and Devulapalli are both directed to managing the temperature of a processor to avoid overheating the system, one of ordinary skill would benefit from adding the thermal cycle metric from Coskun to the statistical model from Devulapalli. This would provide the model from Devulapalli with a more detailed behavioral model for a processor, which would improve performance of the statistical model and improve the likelihood that the system from Devulapalli chooses an appropriate thermal policy.
Regarding claim 2, the combination of Devulapalli and Coskun teaches the system of claim 1, wherein the electronic device comprises a processor (Devulapalli para. [0014] recites embodiments of the processor 11 may include a general-purpose processor, a special purpose processor, a central processor unit (CPU), a controller, a micro-controller, etc.).
Regarding claim 3, the combination of Devulapalli and Coskun teaches the system of claim 1, wherein the electronic device comprises a graphics processing unit (Devulapalli para. [0053] recites additional processing element(s) may include additional processors(s) that are the same as a first processor 1070, additional processor(s) that are heterogeneous or asymmetric to processor a first processor 1070, accelerators (such as, e.g., graphics accelerators or digital signal processing (DSP) units), field programmable gate arrays, or any other processing element. Devulapalli para. [0055] recites furthermore, I/O subsystem 1090 includes an interface 1092 to couple I/O subsystem 1090 with a high-performance graphics engine 1038. In one embodiment, bus 1049 may be used to couple the graphics engine 1038 to the I/O subsystem).
Regarding claim 4, the combination of Devulapalli and Coskun teaches the system of claim 1, wherein the electronic device comprises a system on a chip (Devulapalli para. [0091] recites embodiments are applicable for use with all types of semiconductor integrated circuit ("IC") chips. Examples of these IC chips include but are not limited to processors, controllers, chipset components, programmable logic arrays (PLAs), memory chips, network chips, systems on chip (SoCs), SSD/NAND controller ASICs, and the like).
Regarding claim 5, the combination of Devulapalli and Coskun teaches the system of claim 1, the plurality of parameters comprise a trip point temperature, a sample period, a limit, and a step size (Devulapalli para. [0023] recites determining suitable trip points and corresponding actions may be complex and typically the set points may be approximations established from thermal experiments, user experiences, or community knowledge (i.e. a trip point temperature). Devulapalli para [0033] recites the agent may observe the state of the CPU (e.g., temperature, frequency, CPU utilization, etc.), and periodically (e.g., at every time step – i.e. a sample period) decide to take an action (e.g., which may include changing the fan speed (active cooling), and/or limiting the CPU frequency (passive cooling – Examiner’s Note: one of ordinary skill would know that passive cooling would involve some kind of default step size by which to cool the processor)). Devulapalli para [0028] recites some embodiments may control various parameters such as CPU frequency and fan speed to proactively prevent the system from exceeding the thermal boundaries while optimizing for power and performance (i.e. a limit)).
Regarding claim 8, the combination of Devulapalli and Coskun teaches the system of claim 1, comprising monitoring the electronic device to obtain performance indicators of the electronic device while operating under the revised thermal policy configuration (Devulapalli para. [0034] recites the RL agent 52 may receive input information from the CPU thermal simulator 54 such as CPU frequency information, CPU utilization information, CPU temperature information, fan RPM information, and/or other state information. The RL agent 52 may also receive input information related to a power mode (e.g., performance mode, normal mode, power saving mode, etc.), reward information, and/or penalty information. The reward and/or penalty information may be different between the various power modes to encourage the RL agent 52 to adopt different policies based on the power mode (i.e. the system may adopt different policies over time based on received performance indicators)).
Regarding claim 9, the combination of Devulapalli and Coskun teaches the system of claim 8, wherein the performance indicators are obtained from a benchmark test used to evaluate the electronic device (Devulapalli para. [0038] recites some embodiments may build a good statistical model by collecting labeled data on the actual device. For example, many devices come with one or more built-in sensors that report CPU temperature and fan speed. By running several benchmark workloads and stressing the CPU, some embodiments may collect the labeled data and build a reasonably representative thermal model of the CPU (i.e. performance indicators are obtained from a benchmark test))
Regarding claim 10, the combination of Devulapalli and Coskun teaches the system of claim 8, wherein the performance indicators are used as constraints of the objective function (Devulapalli para. [0038] recites some embodiments may build a good statistical model by collecting labeled data on the actual device. For example, many devices come with one or more built-in sensors that report CPU temperature and fan speed (i.e. performance indicators). By running several benchmark workloads and stressing the CPU, some embodiments may collect the labeled data and build a reasonably representative thermal model of the CPU. the model may include a maximum attainable CPU temperature as a function of CPU power (e.g., which may depend on CPU frequency and utilization) and fan speed, assuming that ambient temperature is held constant at 25 degrees Celsius. In some embodiments, the model may predict the maximum temperature of the CPU based on the current operating conditions (i.e. performance indicators are used to constrain the objective function)).
Regarding claim 12, the combination of Devulapalli and Coskun teaches the system of claim 11, wherein the scoring term represents a statistic result of benchmark scores of the electronic device (Devulapalli para. [0038] recites some embodiments may build a good statistical model by collecting labeled data on the actual device. For example, many devices come with one or more built-in sensors that report CPU temperature and fan speed. By running several benchmark workloads and stressing the CPU, some embodiments may collect the labeled data and build a reasonably representative thermal model of the CPU (i.e. the statistical model from the benchmark test represents the scoring term))
Regarding claim 13, the combination Devulapalli and Coskun teaches the system of claim 11, wherein the temperature overshooting penalty term represents an amount that the electronic device is over a threshold temperature over a period of time (Devulapalli para. [0019] recites increased reward information may correspond to one or more of increased processor frequencies and reduced active cooling at block 37, and increased penalty information may correspond to processor temperatures above a threshold temperature at block 38 (i.e. a temperature overshooting penalty)).
Claim 15 is a method claim and its limitation is included in claim 1. The only difference is that claim 15 requires a method (Devulapalli para. [0020] recites embodiments of the method 30 may be implemented in a system, apparatus, computer, device, etc., for example, such as those described herein). Therefore, claim 15 is rejected for the same reasons as claim 1.
Claim 17 is a method claim and its limitation is included in claim 8. Claim 17 is rejected for the same reasons as claim 8.
Claim 18 is a method claim and its limitation is included in claim 9. Claim 18 is rejected for the same reasons as claim 9.
Claim 19 is a method claim and its limitation is included in claim 10. Claim 19 is rejected for the same reasons as claim 10.
Claim 20 is a machine-readable medium claim and its limitation is included in claim 1. The only difference is that claim 20 requires a machine-readable medium (Devulapalli para. [0015] recites alternatively, or additionally, all or portions of these components may be implemented in one or more modules as a set of logic instructions stored in a machine- or computer-readable storage medium such as random-access memory (RAM), read only memory (ROM), programmable ROM (PROM), firmware, flash memory, etc., to be executed by a processor or computing device). Therefore, claim 20 is rejected for the same reasons as claim 1.
Claim 22 is a machine-readable medium claim and its limitation is included in claim 12. Claim 22 is rejected for the same reasons as claim 12.
Claim 23 is a machine-readable medium claim and its limitation is included in claim 13. Claim 23 is rejected for the same reasons as claim 13.
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Devulapalli et al (US 20190042979 A1, herein Devulapalli) in view of Coskun et al (“Temperature Management in Multiprocessor SoCs Using Online Learning”, herein Coskun), in further view of Rosik et al (US 20140028377 A1, herein Rosik).
Regarding claim 6, the combination of Devulapalli and Coskun teaches the system of claim 1.
However, the combination of Devulapalli and Coskun does not explicitly teach wherein the plurality of parameters comprise a limit coefficient and an unlimit coefficient.
Rosik teaches wherein the plurality of parameters comprise a limit coefficient and an unlimit coefficient (para. [0040] recites the thermal controller may also include a bank of minimum scaling factor (SF) registers 420.1 through 420.N. In an exemplary embodiment, each SF register may be programmed with a minimum scaling factor (minSF) corresponding to each module. The SF registers may set the minimum current that the sequencer will reduce each module to during a thermal event before moving on to reducing the current scaling factor of the next priority module (i.e. the scaling factor is equivalent to the limit coefficient in that it determines how quickly the system reduces the power in order to reduce the temperature. Rosik para. [0042] recites the current scaling factor, or alternatively, "maximum" current scaling factor, may be a measure of the maximum amount of current that is processed by (e.g., received from or sourced by) a module on the PMIC corresponding to an off-chip power entity (i.e. the unlimit coefficient)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by adding the scaling factors from Rosik to the plurality of parameters used by Devulapalli (as modified by Coskun) in order to manage the temperature of a processor. Rosik and Devulapalli are both directed to autonomous thermal management of a processor, and one of ordinary skill would benefit from having the ability to control how quickly the system attempts to reduce or increase the temperature of the processor in order to prevent overheating or increase performance after a cool down measure has taken place.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Devulapalli et al (US 20190042979 A1, herein Devulapalli) in view of Coskun et al (“Temperature Management in Multiprocessor SoCs Using Online Learning”, herein Coskun), in further view of Jung et al (“Supervised Learning Based Power Management for Multicore Processors”, herein Jung).
Regarding claim 7, the combination of Devulapalli and Coskun teaches the system of claim 1.

Jung teaches wherein the machine-learning algorithm comprises a Bayesian Optimization with Gaussian Process (fig. 3 and section IV.B recite a top-level structure of the proposed PM which incorporates a Bayesian learning framework. The learning framework consists of two phases: extraction and classification. Essentially, we aim to use the supervised learning to enable the PM to automatically discover the relations between input features and output measures and to predict the processor’s performance level (power dissipation and execution time per task) by using the classification. Section V.A.1 recites we have prob(x, m|ϴ), the joint probability density function of the complete input features with parameters given by vector ϴ (ϴ may for example correspond to the mean value and variance of a Gaussian distribution)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the Bayesian optimization process from Jung to improve the reinforcement learning algorithm from Devulapalli (as modified by Coskun). Jung and Devulapalli are both directed to improving the thermal and power performance of a processor, and Devulapalli paragraph [0032] recites “Any suitable reinforcement learning technology may be utilized, and may be similar to reinforcement learning technology which has been applied in various fields such as for example, game theory, robotics, games, operations research, control theory, etc.” One of ordinary would benefit from using the Bayesian optimization process from Jung to more accurately determine a revised thermal policy configuration.
Claim 16 is a method claim and its limitation is included in claim 7. Claim 16 is rejected for the same reasons as claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
"Temperature-Aware Scheduling and Assignment for Hard Real-Time Applications on MPSoCs" (Chantem et al) teaches a mixed-integer linear programming formulation and a phased steady-state thermal analysis which consider spatial and temporal thermal variations in order to accurately assign and schedule tasks with hard real-time constraints on an MPSoC to minimize the chip peak temperature. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.M.F./Examiner, Art Unit 2121                              

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121